DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Andonyan on Monday, August 1, 2022.
The application has been amended as follows: Claim 10, Lines 10-16 – Replaced
“region of the first luminous distribution; and
	 wherein each of the first low-beam light module and the second low-beam light module includes a folder element and an imaging lens in which light from a number of sources is refracted and re-transmitted out through the imaging lens and;
3Application No. 17/117,834In response to Office Action dated 15 April 2022emitting a third luminous intensity distribution via a second low-beam light module, wherein the third luminous intensity distribution that overlaps with at least the first or the second luminous intensity distributions” with --
region of the first luminous intensity distribution;
	wherein each of the first low-beam light module and a second low-beam light module includes a folder element and an imaging lens in which light from a number of sources is refracted and re-transmitted out through the imaging lens;
	emitting a third luminous intensity distribution via the second low-beam light module, wherein the third luminous intensity distribution overlaps with at least the first or the second luminous intensity distributions; and
	wherein each of the first low-beam light module and the second low-beam light module includes at least one of a semiconductor light-emitting diode (LED), an organic light-emitting diode (OLED), a polymer light-emitting diode (PLED), and a monolithic light-emitting diode (MLED) --
Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Independent Claims 1, 10, and 13, the Applicant has sufficiently amended and respectively claimed the headlamp assembly, the method of generating a hybrid luminous intensity distribution, and the automotive lighting assembly including the first low-beam light module and the second low-beam light module.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the first and second low-beam light modules, and in particular to:
Claim 1: the first low-beam light module including the first laser light source and the second laser light source, the second low-beam light module emitting the third luminous intensity distribution that overlaps with at least the first or second luminous intensity distributions of the first low-beam light module, wherein each of the first and second low-beam light modules includes at least one of a semiconductor light-emitting diode (LED), an organic light-emitting diode (OLED), a polymer light-emitting diode (PLED), and a monolithic light-emitting diode (MLED); wherein each of the first low-beam light module and the second low-beam light module is configured to generate a low beam distribution, and wherein each of the first low-beam light module and the second low-beam light module includes the folder element and the imaging lens in which light from a number of sources is refracted and re-transmitted out through the imaging lens; and a high beam assembly configured to generate a high beam light distribution.
Claim 10: the second luminous intensity distribution including at least one concentrated intensity hot spot area that is smaller in area than the at least one maximum intensity hot spot region of the first luminous intensity distribution, wherein each of the first low-beam light module and the second low-beam light module includes a folder element and an imaging lens in which light from a number of sources is refracted and re-transmitted out through the imaging lens, 3Application No. 17/117,834In response to Office Action dated 15 April 2022and emitting the third luminous intensity distribution via the second low-beam light module, wherein the third luminous intensity distribution overlaps with at least the first or the second luminous intensity distributions, and wherein each of the first low-beam light module and the second low-beam light module includes at least one of a semiconductor light-emitting diode (LED), an organic light-emitting diode (OLED), a polymer light-emitting diode (PLED), and a monolithic light-emitting diode (MLED).
Claim 13: the high-beam light module, the first low-beam light module including the first laser light source and the second laser light source, the second low-beam light module emitting the third luminous intensity distribution that overlaps with at least the first or second luminous intensity distributions of the first low-beam light module, wherein each of the first low-beam light module and the second low-beam light module includes the folder element and the imaging lens in which light from a number of sources is refracted and re-transmitted out through the imaging lens, and where the folder element includes the material with the light reflectivity (R) of about 0.8-0.95.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, August 1, 2022

/Jason M Han/Primary Examiner, Art Unit 2875